169 S.W.3d 868 (2005)
Thomas A. LEE, Appellant,
v.
Deborah A. LEE, Respondent.
No. ED 84948.
Missouri Court of Appeals, Eastern District, Division Four.
July 19, 2005.
Motion for Rehearing and/or Transfer Denied August 24, 2005.
Richard B. Blanke, St. Louis, MO, for Appellant.
Dennis Buchheit, St. Louis, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN, J., and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 24, 2005.

ORDER
PER CURIAM.
Thomas Lee appeals the judgment of the trial court amending the amounts awarded to Deborah Lee for maintenance and child support on remand after this court's ruling in Lee v. Lee, 117 S.W.3d 693 (Mo.App.2003). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).